
	

114 HR 5259 RH: Certainty for States and Tribes Act
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 654
		114th CONGRESS
		2d Session
		H. R. 5259
		[Report No. 114–833]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. Zinke (for himself, Mrs. Lummis, Mr. McKinley, Mr. Tipton, Mr. Gosar, Mr. Cramer, Mr. Westerman, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 22, 2016Additional sponsors: Mr. McClintock, Mr. Smith of Missouri, Mr. LaMalfa, Mr. Newhouse, Mr. Olson, and Mr. Pearce
			November 22, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 17, 2016
		
		
			
		
		A BILL
		To direct the Secretary of the Interior to reestablish the Royalty Policy Committee in order to
			 further a more consultative process with key Federal, State, tribal,
			 environmental, and energy stakeholders, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Certainty for States and Tribes Act. 2.Reconstitution of the Royalty Policy Committee (a)In generalThe Secretary of the Interior shall, by not later than 90 days after the date of the enactment of this Act, reconstitute the Royalty Policy Committee as last chartered on March 26, 2010, except as otherwise provided in this Act.
 (b)Corrections and updatesIn reconstituting the Committee, the Secretary shall make appropriate technical corrections and updates to the charter of the Committee, including the following:
 (1)Revision of all references to the Minerals Management Service or Minerals Revenue Management so as to refer to the Office of Natural Resources Revenue.
 (2)Revision of the estimated number and frequency of meetings of the Committee to not less than once each year.
 (3)Revision of the non-Federal members of the Committee to include— (A)not fewer than 5 members representing Governors of States that each receive more than $10,000,000 annually in royalty revenues from Federal leases; and
 (B)not more than 5 members representing Indian tribes that are mineral-producing Indian tribes under— (i)the Act of May 11, 1938 (commonly known as the Indian Mineral Leasing Act of 1938) (25 U.S.C. 396a et seq.);
 (ii)title XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.); (iii)the Indian Mineral Development Act of 1982 (25 U.S.C. 2101 et seq.); or
 (iv)any other law relating to mineral development that is specific to one or more Indian tribes. (4)Creation of a subcommittee of the Committee to be known as the State and Tribal Resources Board, comprised of designees of States’ Governors and tribes participating as non-Federal members of the reconstituted Committee.
				3.Review of regulations and policies the royalty policy committee advisory activities should include
 (a)Consultation and reportNot later than 180 days after the date of the issuance by the Department of the Interior of any proposed regulation or policy related to mineral leasing policy for Federal or Indian land for exploration, development, or production of oil, gas, or coal (including valuation methodologies and royalty and lease rates for oil, gas, or coal), and not later than 180 days after the date of the enactment of this Act with respect to any proposed regulation of such Department relating to such policy that is pending as of the date of the enactment of this Act, the Committee shall—
 (1)assess the proposed regulation or policy; and (2)issue a report that describes the potential impact of the proposed regulation or policy, including any State and tribal economic impacts described in subsection (b).
				(b)State and tribal impact determination
 (1)In generalBefore the date on which any proposed regulation related to mineral leasing policy on Federal or Indian land (including valuation methodologies and royalty and lease rates for oil, gas, or coal) may be issued as a final rule, the State and Tribal Resources Board shall publish a determination of the impact of the regulation on school funding, public safety, and other essential State or Indian tribal government services.
 (2)Delay requestIf the State and Tribal Resources Board determines that a regulation described in paragraph (1) will have a negative State or tribal budgetary impact, the Secretary shall, upon request by the Board, grant a delay of 180 days in the finalization of the regulation for the purposes of further—
 (A)stakeholder consultation; (B)budgetary review; and
 (C)development of a proposal to mitigate the negative economic impact. (c)Revision of proposed regulation (1)In generalBefore the date on which any proposed regulation related to mineral leasing policy on Federal or Indian land (including valuation methodologies and royalty and lease rates for oil, gas, or coal) is issued as a final rule, the Secretary shall publish in the Federal Register, in the same docket as such proposed regulation, a description of the impacts determined by the Board in the report issued under subsection (a)(2), the recommendations made by the Board (if any) for mitigation of negative impacts determined by the Board under subsection (b)(2), and a clear explanation of why such recommendations of the Board were or were not incorporated in the final regulation.
 (2)Final ruleAny final regulation subject to paragraph (1) must include— (A)a summary of the report required under subsection (a)(2); and
 (B)a clear explanation of why the recommendations of that report (including the State and tribal determination) were or were not taken into account in the finalization of the regulation.
					4.Special review of programmatic environmental impact statement
			(a)Participants in programmatic review
 (1)In generalIn carrying out the programmatic review of coal leasing as described in section 4 of the order of the Secretary of the Interior entitled Discretionary Programmatic Environmental Impact Statement to Modernize the Federal Coal Program, numbered 3338 and dated January 15, 2016, the Secretary shall confer with, and take into consideration the views of, representatives appointed to the review board described in paragraph (2).
 (2)Review boardThe Governor of each State in which more than $10,000,000 in revenue is collected annually by the United States as bonus bids, royalties, and rentals, and fees for production of coal under leases of Federal land or Indian land may each appoint not more than 3 representatives to a review board for purposes of paragraph (1), at least one of whom shall be a member of the State and Tribal Resources Board.
				(3)Deadline
 (A)In generalThe Secretary shall complete the programmatic review referred to in paragraph (1) not later than January 15, 2019.
 (B)Failure to meet deadlineIf the programmatic review is not completed by the deadline described in subparagraph (A), the programmatic review shall be considered to be complete as of that deadline.
 (b)Termination of other programmatic reviewNo Federal funds may be used to carry out the programmatic review of coal leasing as described in subsection (a)(1) after January 15, 2019.
 (c)No implementation requirementNothing in this section requires the Secretary to conduct or complete the programmatic review of coal leasing as described in subsection (a)(1) after January 20, 2017.
 (d)Termination of moratoriumEffective January 16, 2019— (1)the pause or moratorium on the issuance of new Federal coal leases under the Secretarial order referred to in subsection (a)(1) is terminated; and
 (2)that Secretarial order shall have no force or effect. 5.Grandfathering of coal leases on application and coal lease modificationsNothing in the order of the Secretary of the Interior entitled Discretionary Programmatic Environmental Impact Statement to Modernize the Federal Coal Program, numbered 3338 and dated January 15, 2016, shall be considered to prohibit or restrict any issuance of a coal lease on application or coal lease modification, pursuant to section 3432 of title 43, Code of Federal Regulations, for which the Bureau of Land Management has begun its review under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) as of January 15, 2016.
 6.Deadline for coal lease sales and modificationsNot later than 1 year after the date on which the Secretary completes the analysis required under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for an application for a coal lease, or an application for a modification to a coal lease pursuant to subpart 3432 of part 3430 of title 43, Code of Federal Regulations (or successor regulations), accepted by the Secretary, the Secretary shall conduct the lease sale and issue the lease, or approve the modification, unless the applicant indicates in writing that the applicant no longer seeks the lease or modification to the lease.
		
	
		November 22, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
